Name: Council Implementing Regulation (EU) 2017/907 of 29 May 2017 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: civil law;  international trade;  international affairs;  Asia and Oceania
 Date Published: nan

 30.5.2017 EN Official Journal of the European Union L 139/15 COUNCIL IMPLEMENTING REGULATION (EU) 2017/907 of 29 May 2017 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) The entries for certain persons, entities and bodies subject to restrictive measures set out in Annex II to Regulation (EU) No 36/2012 should be updated and amended. (3) Annex II to Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 shall be amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2017. For the Council The President C. CARDONA (1) OJ L 16, 19.1.2012, p. 1. ANNEX Annex II to Regulation (EU) No 36/2012 is amended as follows: 1. In Part A (Persons), the following entries replace the entries concerning the persons listed below: Name Identifying information Reasons Date of listing 13. Munzir ( ) (a.k.a. Mundhir, Monzer) Jamil Al-Assad ( ) Date of birth: 1 March 1961; Place of birth: Kerdaha, Latakia Province; Passports No 86449 and No 842781 Involved in violence against the civilian population as part of the Shabiha militia. 9.5.2011 37. Brigadier-General Rafiq ( ) (a.k.a. Rafeeq) Shahadah ( ) (a.k.a. Shahada, Shahade, Shahadeh, Chahada, Chahade, Chahadeh, Chahada) Place of birth: Jablah, Latakia Province Former Head of Syrian Military Intelligence (SMI) Branch 293 (Internal Affairs) in Damascus. Directly involved in repression and violence against the civilian population in Damascus. Advisor to President Bashar Al-Assad for strategic questions and military intelligence. 23.8.2011 53. Adib ( ) Mayaleh ( ) (a.k.a. AndrÃ © Mayard) Born: 15 May 1955; Place of birth: Bassir Former Minister of Economy and Foreign Trade in power after May 2011 (appointed in July 2016). As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. Adib Mayaleh was also responsible for providing economic and financial support to the Syrian regime through his former functions as the Governor of the Central Bank of Syria. 15.5.2012 59. General Ghassan ( ) Belal ( ) General in command of the 4th Division reserve bureau. Adviser to Maher al-Assad and coordinator of security operations. Responsible for the crackdown on the civilian population across Syria and involved in several breaches of cessation of hostilities in the Ghouta. 14.11.2011 66. Kifah ( ) Moulhem ( ) (a.k.a. Moulhim, Mulhem, Mulhim) Former batallion Commander in the 4th Division. Appointed deputy head of the Military Intelligence Division in July 2015. Responsible for the crackdown on the civilian population in Deir ez-Zor. 14.11.2011 106. Dr Wael ( ) Nader ( ) Al Halqi ( ) (a.k.a. Al-Halki) Born: 1964; Place of birth: Dara'a Province Former Prime Minister, in office until 3 July 2016, and former Minister of Health. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 27.2.2012 109. Imad ( ) Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Deeb Khamis ( ) (a.k.a. Imad Mohammad Dib Khamees) Date of birth: 1 August 1961; Place of birth: near Damascus Prime Minister and former Minister of Electricity. As Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 110. Omar ( ) Ibrahim ( ) Ghalawanji ( ) Born: 1954; Place of birth: Tartous Former Vice Prime Minister for Services Affairs, former Minister of Local Administration, in office until 3 July 2016. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 117. Adnan ( ) Hassan ( ) Mahmoud ( ) Born: 1966; Place of birth: Tartous Syrian Ambassador to Iran. Former Minister of Information in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.9.2011 157. Eng. Bassam ( ) Hanna ( ) Former Minister of Water Resources in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 162. Dr Mahmoud ( ) Ibraheem ( ) (a.k.a. Ibrahim) Sa'iid ( ) (a.k.a. Said, Sa'eed, Saeed) Former Minister of Transport in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 166. Dr Lubana ( ) (a.k.a. Lubanah) Mushaweh ( ) (a.k.a. Mshaweh, Mshawweh, Mushawweh) Born 1955; place of birth Damascus Former Minister of Culture in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 168. Omran ( ) Ahed ( ) Al Zu'bi ( ) (a.k.a. Al Zoubi, Al Zo'bi, Al Zou'bi) Born 27 September 1959; Place of birth Damascus Former Minister of Information in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 170. Najm ( ) (a.k.a. Nejm) Hamad ( ) Al Ahmad ( ) (a.k.a. Al-Ahmed) Former Minister of Justice in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 171. Dr Abdul- Salam ( ) Al Nayef ( ) Former Minister of Health in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 173. Dr Nazeera ( ) (a.k.a. Nazira, Nadheera, Nadhira) Farah ( ) Sarkees ( ) (a.k.a. Sarkis) Former State Minister for Environmental Affairs, in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 176. Abdullah ( ) (a.k.a. Abdallah) Khaleel ( ) (a.k.a. Khalil) Hussein ( ) (a.k.a. Hussain) Former State Minister in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 177. Jamal ( ) Sha'ban ( ) (a.k.a. Shaaban) Shaheen ( ) Former State Minister in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 181. Suleiman Al Abbas Former Oil and Mineral Resources Minister in power after May 2011. As a former Government Minister, shares responsibility for the violent repression of the Syrian people. 24.6.2014 182. Kamal Eddin Tu'ma Date of birth: 1959 Former Industry Minister in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 183. Kinda al-Shammat (a.k.a. Shmat) Date of birth: 1973 Former Social Affairs Minister in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 184. Hassan Hijazi Date of birth: 1964 Former Minister for Labour in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 185. Ismael Ismael (a.k.a. Ismail Ismail, or Isma'Il Isma'il) Born: 1955 Former Finance Minister in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 186. Dr Khodr Orfali (a.k.a. Khud/Khudr Urfali/Orphaly) Date of birth: 1956 Former Economy and Foreign Trade Minister in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 187. Samir Izzat Qadi Amin Date of birth: 1966 Former Internal Trade and Consumer Protection Minister in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 189. Dr Malek Ali (a.k.a. Malik) Date of birth: 1956 Former Higher Education Minister in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 191. Dr Hassib Elias Shammas (a.k.a. Hasib) Date of birth: 1957 Former State Minister in power after May 2011. As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 24.6.2014 1. Houmam Jaza'iri (a.k.a. Humam al-Jazaeri, Hammam al-Jazairi) Born: 1977 Former Minister of Economy and Foreign Trade in power after May 2011. As a former Government Minister, shares responsibility for the violent repression of the Syrian people. 21.10.2014 2. Mohamad Amer Mardini (a.k.a. Mohammad Amer Mardini) Date of birth: 1959; Place of birth: Damascus Former Minister of Higher Education in power after May 2011 (appointed 27.8.2014). As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 3. Mohamad Ghazi Jalali (a.k.a. Mohammad Ghazi al-Jalali) Date of birth: 1969; Place of birth: Damascus Former Minister of Communications and Technology in power after May 2011 (appointed 27.8.2014). As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 4. Kamal Cheikha (a.k.a. Kamal al-Sheikha) Date of birth: 1961; Place of birth: Damascus Former Minister of Water Resources in power after May 2011 (appointed 27.8.2014). As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 5. Hassan Nouri (a.k.a. Hassan al-Nouri) Date of birth: 9.2.1960 Former Minister of Administrative Development in power after May 2011 (appointed 27.8.2014). As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 7. Khalaf Souleymane Abdallah (a.k.a. Khalaf Sleiman al-Abdullah) Date of birth: 1960; Place of birth: Deir ez-Zor Former Minister of Labour in power after May 2011 (appointed 27.8.2014). As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 9. Hassan Safiyeh (a.k.a. Hassan Safiye) Date of birth: 1949; Place of birth: Latakia Former Minister of Internal Trade and Consumer Protection in power after May 2011 (appointed 27.8.2014). As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 10. Issam Khalil Date of birth: 1965; Place of birth: Banias Former Minister of Culture in power after May 2011 (appointed 27.8.2014). As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 11. Mohammad Mouti' Mouayyad (a.k.a. Mohammad Muti'a Moayyad) Date of birth: 1968; Place of birth: Ariha (Idlib) Former State Minister in power after May 2011 (appointed 27.8.2014). As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 12. Ghazwan Kheir Bek (a.k.a. Ghazqan Kheir Bek) Date of birth: 1961; Place of birth: Latakia Former Minister of transport in power after May 2011 (appointed 27.8.2014). As a former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 217. Atef Naddaf Date of birth: 1956; Place of birth: Damascus Countryside Higher Education Minister. Appointed in July 2016. 14.11.2016 218. Hussein Makhlouf (a.k.a. Makhluf) Date of birth: 1964; Place of birth: Lattakia; Former Governor of Damascus Governorate Local Administration Minister. Appointed in July 2016. Cousin of Rami Makhlouf. 14.11.2016 219. Ali Al-Zafir (a.k.a. al-Dafeer) Date of birth: 1962; Place of birth: Tartous Communications and Technology Minister. Appointed in July 2016. 14.11.2016 220. Ali Ghanem Date of birth: 1963; Place of birth: Damascus Minister for Petroleum and Mineral Resources. Appointed in July 2016. 14.11.2016 221. Mohammed (a.k.a. Mohamed, Muhammad, Mohammad) Ramez Tourjman (a.k.a. Tourjuman) ( ) Date of birth: 1966; Place of birth: Damascus Information Minister. Appointed in July 2016. 14.11.2016 222. Mohammed (a.k.a. Mohamed, Muhammad, Mohammad) al-Ahmed (a.k.a. al-Ahmad) Date of birth: 1961; Place of birth: Lattakia Culture Minister. Appointed in July 2016. 14.11.2016 223. Ali Hamoud (a.k.a. Hammoud) Date of birth: 1964; Place of birth: Tartous Transport Minister. Appointed in July 2016. 14.11.2016 224. Mohammed Zuhair (a.k.a. Zahir) Kharboutli Place of birth: Damascus Electricity Minister. Appointed in July 2016. 14.11.2016 225. Maamoun (a.k.a. Ma'moun) Hamdan Date of birth: 1958; Place of birth: Damascus Finance Minister. Appointed in July 2016. 14.11.2016 226. Nabil al-Hasan (a.k.a. al-Hassan) Date of birth: 1963; Place of birth: Aleppo Minister of Water Resources. Appointed in July 2016. 14.11.2016 227. Ahmad al-Hamu (a.k.a. al-Hamo) Date of birth: 1947 Minister for Industry. Appointed in July 2016. 14.11.2016 228. Abdullah al-Gharbi (a.k.a. al-Qirbi) Date of birth: 1962; Place of birth: Damascus Minister of Internal Trade and Consumer Protection. Appointed in July 2016. 14.11.2016 229. Abdullah Abdullah ( ) Date of birth: 1956 State Minister. Appointed in July 2016. 14.11.2016 230. Salwa Abdullah Date of birth: 1953; Place of birth: Quneitra State Minister. Appointed in July 2016. 14.11.2016 231. Rafe'a Abu Sa'ad (a.k.a. Saad) Date of birth: 1954; Place of birth: Habran village (Sweida province) State Minister. Appointed in July 2016. 14.11.2016 232. Wafiqa Hosni Date of birth: 1952; Place of birth: Damascus State Minister. Appointed in July 2016. 14.11.2016 233. Rima Al-Qadiri (a.k.a. Al-Kadiri) Date of birth: 1963; Place of birth: Damascus Minister for Social Affairs (since August 2015). 14.11.2016 236. Saji' Darwish (a.k.a. Saji Jamil Darwish; Sajee Darwish; Sjaa Darwis) ( ) Date of birth: 11 January 1957; Rank: Major General, Syrian Arab Air Force Holds the rank of Major General, a senior officer and Commander of the 22nd Division of the Syrian Arab Air Force, in post after May 2011. Operates in the chemical weapons proliferation sector and is responsible for the violent repression against the civilian population: as a senior ranking officer of the Syrian Arab Air Force and Commander of the 22nd Division he holds responsibility for the use of chemical weapons by aircraft operating from airbases under the control of the 22nd Division, including the attack on Talmenes that the Joint Investigative Mechanism reported was conducted by Hama airfield-based regime helicopters. 21.3.2017 2. In Part A (Persons), the following entries concerning the persons listed below are inserted: Name Identifying information Reasons Date of listing 239. Hisham Mohammad Mamdouh al-Sha'ar Date of birth: 1958; Place of birth: Damascus (Syria) Justice Minister. Appointed in March 2017. 30.5.2017 240. Mohammad Samer Abdelrahman al-Khalil Economy and Foreign Trade. Minister. Appointed in March 2017. 30.5.2017 241. Salam Mohammad al-Saffaf Date of birth: 1979 Administrative Development Minister. Appointed in March 2017. 30.5.2017 3. In Part B (Entities), the following entry replaces the entry concerning the entity listed below: Name Identifying information Reasons Date of listing 36. Ebla Petroleum Company a.k.a. Ebco Head Office Mazzeh Villat Ghabia Dar Es Saada 16, P.O. Box 9120, Damascus, Syria; Tel: +963 116691100 Joint venture of GPC. Provides financial support to the regime. 23.1.2012